Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20220037960.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature: an anti-skid sleeve positioned within each of said wheel assemblies, as in claim 1, must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification (emphasis added):  
[0023] Rotating pin 84 extends through column 86 and into a socket 90 formed in right wheel 72 where it is secured in non-rotating fashion so as to cause right wheel 72 to rotate with left wheel 70.
[0023] Column 86 is non-rotational so that rotating pin 84 rotates within column 86. A pair of axially aligned bearings 92, 94 disposed on opposite sides of support 50 receive pin 84 which is inserted therethrough.
[0023] An anti-skid sleeve 96 is provided on left wheel 70 to reduce skidding, the reduced skidding allowing for more consistent power generation as the wheel does not rotate when skidding and therefore generates no power when skidding.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following pictorial reference signs mentioned in the description: “24”, “84”, “41” and “96”.  The Applicant is strongly suggested to review the specification (herein ‘spec’) to make sure that every pictorial ref numbers in the spec are included in the drawings and vice versa.
Also, Fig. 4 provide unclear illustration with two enlarged portions of seemed to be components of the generator, but no pictorial ref numbers or symbolic references, see below Fig. 4 with annotation for details.

    PNG
    media_image1.png
    708
    739
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The amended figure(s) is/are not required to be labeled as “AMENDED”, but it is required that each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “An electrical generator assembly for wheeled luggage, said luggage having wheel assemblies, the generator assembly comprising: magnets positioned for rotation with wheels positioned in said wheel assemblies; a coil assembly positioned in non-rotating manner within each of said wheel assemblies, the coil assembly positioned to receive a magnetic field from said magnets; and, an anti-skid sleeve positioned within each of said wheel assemblies to reduce skidding of said wheels” is considered indefinite because the recited phrase (emphasis added) “An electrical generator assembly for wheeled luggage” is understood as the claimed invention is an electrical generator assembly, while the phrase “for wheeled luggage” is a preamble only.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (see In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In this instant case, the recited phrase “for wheeled luggage” it merely recites the intended use of the claimed electrical generator, and where the body of the claimed generator does not depend on the luggage’s wheel, as preamble, for completeness.  However, claim 1 also recites “the generator assembly comprising: magnets positioned for rotation with wheels positioned in said wheel assemblies; a coil assembly positioned in non-rotating manner within each of said wheel assemblies, the coil assembly positioned to receive a magnetic field from said magnets; and, an anti-skid sleeve positioned within each of said wheel assemblies”.  This recitation incorporates the luggage’s wheel as component of the generator.  Thus, it is unclear how the generator can comprises luggage wheels, while the luggage, with its wheels, is a whole device, and the generator itself is only part of the luggage’s wheel (for the simplest equivalent example, one can correctly say a house comprises rooms and each room comprises walls, but it would not be proper to say the wall comprises a room of the house).
Claim 2 is indefinite for the same reason explained above.
Claims 3-5 are included herein due to their dependencies from the rejected claims 1-2.
In light of the spec, claim 1 is understand that “An electrical wheel generator assembly for wheeled luggage, and said magnets rotate with said wheel assembly,  a coil assembly positioned in non-rotating manner within coil assembly positioned to receive a magnetic field from said magnets; and, an anti-skid sleeve positioned within ”
In claim 2, the term “each of said wheels” is understood as “said wheel assembly”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 6396178, herein ‘Chiu’) in view of Wang (CN 108421145, herein ‘Wang’).
Chiu discloses an electrical wheel generator assembly comprises:
a wheel assembly including two-wheel halves [10, 12];
magnets [142] positioned in said wheel assembly; 
a coil assembly [15] positioned within said wheel assembly, the coil assembly positioned to receive a magnetic field from said magnets.
RE claim 2/1, Chiu discloses the electrical wheel generator, wherein each of said wheels has a left and right portion [10, 12], said portions forming an enclosure; wherein rolling inertia of said wheel is enhanced by said magnetic interaction therebetween the coil assembly and the magnets.

    PNG
    media_image2.png
    802
    970
    media_image2.png
    Greyscale

RE claim 3/2, Chiu discloses the electrical wheel generator, wherein said coil assembly [15] is positioned within said enclosure.
Chiu substantially discloses the claimed electrical wheel generator, except for the limitations of the following:
(A) the claimed magnets positioned on the inner wall of the left portion of the wheel’s enclosure for rotation; and a coil assembly positioned stationary within the enclosure in non-rotating manner, when the wheel is rotating, as in claims 1-4; and,
(B) an anti-skid sleeve positioned within the wheel assembly to reduce skidding of said wheel.
RE the limitations listed in item (A) herein, those skilled in the art would understand that the Chiu prior-art electrical wheel generator and the claimed wheel generator are reversely arranged with respect to one another.  
In the Chiu wheel generator, the coil assembly is positioned on the inner wall of the wheel’s enclosure in a rotation manner and the magnets are positioned within the wheel enclosure in non-rotating manner, when the wheel is rotating.  
Reversely, the present claimed wheel generator comprising the rotor assembly’s magnets are  positioned in the inner wall of the wheel’s enclosure in a rotation manner, while the stator with stator coil is positioned within the wheel’s enclosure in a non-rotating manner.  
Those skilled in the art with ordinary knowledge would understand that reversely re-arranging the coil assembly and the magnet assembly such that the coil assembly being stator and the magnet assembly being rotor in the wheel generator would not change the characteristics of the magnetic interacting therebetween the coil and the magnet assemblies, and would not change the operational characteristics of the wheel generator.  
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Chiu prior art wheel generator by reversely re-arranging the prior-art generator’s magnet assembly and coil assembly such that the magnets positioned on the inner wall of the left portion of the wheel’s enclosure for rotation; and the coil assembly positioned stationary within the enclosure in non-rotating manner, when the wheel is rotating, as in the claimed invention.  Doing so would be a matter of obvious engineering design choice of re-arranging the coil and the magnet assemblies; also, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70); moreover, it has been held that since one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).  Furthermore, electrical rotary machines (i.e. generator and/or motor) having an outer rotor assembly, with magnet(s), surrounding an inner stator assembly, with coil(s), are well-known in the art.
RE the limitations listed in item (B) herein, Wang teaches rotating wheel [6] provided with antiskid sleeve [17] for increasing friction force and skid-proof effect (see claim 4).  Those skilled in the art would understand that the Wang important teaching concept is to provide skid-proof component for preventing slippage.  Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art generator by providing an anti-skid sleeve positioned within the wheel assembly for increasing friction as skid-proof.
RE claim 5/3, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art generator by configuring the coil assembly uses at least 90 percent of available space within said enclosure.  Doing so would increase the efficiency of the generator by high percentage of coil density.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. in this instant case, the percentage of coil assembly occupied within the enclosure’s space) involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834